DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on July 28, 2022 in response to the previous Non-Final Office Action (04/28/2022) is acknowledged and has been entered.
	Claims 1 – 9, 11 – 18 and 20 are currently pending.
	Claims 10 and 19 are cancelled.

Applicant’s amendment overcomes the following objections/rejections in the last Office Action:
Rejection under 112(b)

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 9, 11 – 18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 11 and 20 include the limitation “send the captured image to the set of designated recipients automatically responsive to the first gesture on the user interface and the identified match, wherein the captured image is not automatically sent to the set of designated recipients responsive to the second gesture”. This combination of limitations is not described in the specification. The specification includes separate embodiments that include sending captured images automatically to designated recipients responsive to an identified match. The specification also includes a different embodiment that automatically sending images based on a “second” gesture and not sending based on a “first” gesture (the claim has this switched). However, none of the embodiments include both limitations (automatically sending based on first gesture AND identified match). For purposes of art rejection, the added limitation regarding the gestures will be disregarded and broadest reasonable interpretation will be exercised.

Claims 2 – 9 and 12 – 18 rejected as being dependent on claims 1 and 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 6, 8, 10 – 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al. (US 2020/0104039) in view of Morrison et al. (US 2012/0191709).
Regarding claim 1, Robertson et al. disclose, in at least figure 1, a system comprising: image capture eyewear (100) (¶30), including: a support structure (105) (¶38); a camera (114A or 114B) connected to the support structure to capture an image of a scene (¶30); and a user interface (181) connected to the camera and the support structure (¶45); a processor (312) coupled to the image capture eyewear (Fig. 3; ¶35), the processor configured to: be responsive to a first gesture or a second gesture on the user interface (¶46, 48-19: several finger gesture types are supported by the eyewear device 100, which can include single or multiple finger contacts); receive the captured image (¶34: image sensor data from the visible light cameras 114A-B are captured along with geolocation data, digitized by an image processor, and stored in a memory); determine image data for the captured image (¶34: image sensor data from the visible light cameras 114A-B are captured along with geolocation data, digitized by an image processor, and stored in a memory); and send the captured image (fig. 4; ¶104: the transceivers 410, 420 provide two-way wireless communication of information including digitized audio signals, still image and video signals, web page information for display as well as web related inputs, and various types of mobile message communications to/from the mobile device 390 or the wearable device 399). Robertson fails to explicitly disclose the user interface configured to trigger the camera to capture the image. Robertson discloses using a user interface to trigger actions for the device. The limitations in claim 1 do not define a patentable distinct invention over that in Robertson since using the user interface to trigger a camera presents no new or unexpected results and would have been routine experimentation and optimization in the absence or criticality. Robertson fails to explicitly disclose a processor to identify context selection criteria; identify a set of one or more designated recipients; compare the determined image data to the identified context selection criteria to identify a match;  and send the captured image to the set of designated recipients automatically responsive to 
	In the same field of endeavor, Morrison teaches the process uses pre-existing or user-defined association rules 216 and the photos' metadata to determine (e.g., find) an association between particular superlative photos and particular users. For example, the user may have defined a rule associating "best photos" of her daughter with the user's parents (fig. 2, 4: ¶13, 40, 52-53, 63). In light of the teaching of Morrison, it would have been obvious to one of ordinary skill in the art before the effective filing date to use Morrison’s configuration in Robertson’s system because an artisan of ordinarily skill would recognize that this would result in a device that can automatically share images with specific characteristics with specific people.

Regarding claim 2, Robertson et al. in view of Morrison et al. disclose all of the aforementioned limitations of claim 1. Morrison also teaches wherein the processor identifies the context selection criteria by identifying a first set of context selection criteria for the set of one or more designated recipients and a second set of context selection criteria and wherein the processor is further configured to: identify another set of one or more designated recipients for the second set of context selection criteria; compare the determined image data to the identified second set of context selection criteria to identify another match; and send the captured image to the other set of designated recipients responsive to the other identified match (fig. 2, 4: ¶13, 40, 52-53, 63: pre-existing or user-defined association rules 216 and the photos' metadata to determine (e.g., find) an association between particular superlative photos and particular users; criteria include location, focus, contrast…).

Regarding claim 3, Robertson et al. in view of Morrison et al. disclose all of the aforementioned limitations of claim 1. Morrison also teaches wherein the context selection criteria includes at least one of capture location, image content, or image quality and wherein to compare the determined image data the processor is configured to: compare the determined image data to the at least one of the capture location, the image content, or the image quality to identify the match (fig. 2, 4: ¶13, 40, 52-53, 63: pre-existing or user-defined association rules 216 and the photos' metadata to determine (e.g., find) an association between particular superlative photos and particular users; criteria include location, focus, contrast…).

Regarding claim 4, Robertson et al. in view of Morrison et al. disclose all of the aforementioned limitations of claim 1. Morrison also teaches wherein the context selection criteria includes at least two of capture location, image content, or image quality and wherein to compare the determined image data the processor is configured to: compare the determined image data to the at least two of the capture location, the image content, or the image quality to identify the match (fig. 2, 4: ¶13, 40, 52-53, 63: pre-existing or user-defined association rules 216 and the photos' metadata to determine (e.g., find) an association between particular superlative photos and particular users; criteria include location, focus, contrast, person in photo…).
Regarding claim 5, Robertson et al. in view of Morrison et al. disclose all of the aforementioned limitations of claim 1. Morrison also teaches wherein to determine the image data the processor is configured to: generate the image data; and store the generated image data in meta data of the captured image (¶14, 54: superlative-photo sharing service automatically selects superlative (e.g., "best") photos based upon various weighted criteria regarding properties (e.g., metadata and/or content) of the photos).

Regarding claim 6, Robertson et al. in view of Morrison et al. disclose all of the aforementioned limitations of claim 5. The combination also teaches further comprising: a global positioning system (GPS) coupled to the processor, the GPS configured to generate location coordinates; wherein the processor generates the image data responsive to a location coordinate received from the GPS when the captured image was captured (Robertson ¶103: the mobile device 390 and the wearable device 399 can include a global positioning system (GPS) receiver; Morrison ¶88: one or more location subsystems 646 may include (but is not limited to) an application and hardware for determining location via global positioning system (GPS)).

Regarding claim 8, Robertson et al. in view of Morrison et al. disclose all of the aforementioned limitations of claim 5. Morrison also teaches wherein to generate the image data the processor is configured to: identify content within the captured image by applying a visual recognition algorithm to the captured image (¶68: properties may be derived from the content of the photo (based upon an image analysis) and/or from metadata associated with the photo).

Claim 11 – 15, and 17 are rejected as applied to claims 1 – 6, and 8 above. The method steps as claimed would have been implied by the apparatus of Robertson et al. in view of Morrison et al.

Claim 20 rejected as applied to claims 1 above. The method steps as claimed would have been implied by the apparatus of Robertson et al. in view of Morrison et al.

Claim 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al. (US 2020/0104039) in view of Morrison et al. (US 2012/0191709) in view of Kim et al. (US 2017/0257575).
Regarding claim 7, Robertson et al. in view of Morrison et al. disclose all of the aforementioned limitations of claim 6. The combination also teaches wherein the processor is further configured to: monitor the location coordinates received from the GPS; determine a range of past location coordinates; identify when the image capture eyewear is in a new area by determining a recent location coordinate is outside the determined range of the location coordinates (Robertson ¶103: To generate location coordinates for positioning of the mobile device 390 and the wearable device 399 can include a global positioning system (GPS) receiver; Morrison ¶45, 88: detects context (e.g., over thirty miles of travel, as detected by a location-detection subsystem of a device). The combination fails to explicitly disclose query a wearer of the image capture eyewear if they want to automatically send captured images while in the new area.
	In the same field of endeavor, Kim et al. teaches detecting that the user is in a geofence area (¶42-44), informing the user on screen and asking if they want to activate the camera application and send captured images to a predetermined app(¶46-48) (fig. 2, 6: 60-63). In light of the teaching of Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Kim’s teachings with Robertson-Morrison’s system because an artisan of ordinarily skill would recognize that this would result in a system that allows users to select if they wanted to use filters/effects associated with a particular location and share the images captured with those filters/effects automatically.

Claim 16 are rejected as applied to claims 7 above. The method steps as claimed would have been implied by the apparatus of Robertson et al. in view of Morrison et al. in view of Kim et al.

Claim 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al. (US 2020/0104039) in view of Morrison et al. (US 2012/0191709) in view of Arfvidsson et al. (US 2016/0239724).
Regarding claim 9, Robertson et al. in view of Morrison et al. disclose all of the aforementioned limitations of claim 1. The combination fails to explicitly disclose wherein to identify context selection criteria the processor is configured to: receive remote image location information for remote images captured by other devices within a predefined range of the image capture eyewear; group the remote image locations; identify groups associated with remote image location information for remote image that exceed a predefined threshold; and designate areas encompassing each of the identified groups as one of the context selection criteria.
	In the same field of endeavor, Arfvidsson et al. teaches detecting that the user is in a geofence area (¶90-91: data was available for multiple users with their corresponding photos having location information, it was possible to build a density map of photographs taken; the threshold for “being near” was set to 100 meters). In light of the teaching of Arfvidsson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Arfvidsson’s teachings with Robertson-Morrison’s system because an artisan of ordinarily skill would recognize that this would result in a system that allows users to identify popular photo locations.

Claim 18 rejected as applied to claims 9 above. The method steps as claimed would have been implied by the apparatus of Robertson et al. in view of Morrison et al. in view of Arfvidsson et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698